Citation Nr: 9933870	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for neuropathy of the hands 
and a skin disorder due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in July 1998.  A statement of the case was mailed to 
the veteran in July 1998.  The veteran's substantive appeal 
was received in August 1998.  



REMAND

In an August 1998 VA Form 9, the veteran requested that he be 
afforded a personal hearing before a member of the Board at 
the RO.  He confirmed this request November 1999 
correspondence.  As such, he should be afforded such a 
hearing.  

Accordingly, this matter is REMANDED for the following 
action:


The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO and notify the veteran of 
that hearing.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.







		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



